Order Consolidating Actions:
The hearing on the order to show cause, initiated by the cross-defendants in LT 14-93, why LT 14-93 and LT 20-93 should not be consolidated came regularly for hearing on March 9, 1995. Counsel listed above for tiie various parties were present, except for counsel for defendants/counterclaimants/cross-claimants Miriama Garrett and *14Richard Garrett. Their counsel, howeyer, was given timely notice of the hearing.
Consolidation is appropriate when actions having "a common question of law or fact are pending before the court." T.C.R.C.P. 42(a), which mirrors F.R.C.P. 42(a). With a common question of law or fact present, the court is permitted to order consolidation, with or without the parties’ consent, to serve the purpose of convenience and economy of administration, mid is given broad discretion to decide whether consolidation is desirable. 9 C. Wright & A. Miller, Federal Practice and Procedure: Civil § 2383 at 259 (West 1971).
LT 14-93, LT 20-93, and LT 10-95 involve sales of land parcels from the same tract of land. At the heart of all of these transactions is the question of the validity of the transferor's title as individually owned land. While the issue in LT 14-93 also concerns sales of the same parcel to two different parties, the transferor's title is still a central issue.
The number of transactions, along with the family’s claim in LT 20-93 of communal land ownership to a portion of the tract, may complicate the trial some, but determination of all of the title issues is still key to the final adjudication of all three actions. We find no basis to conclude that consolidation will lead to confusion or prejudice, or would cause unjustifiable delay or undue additional expense to the parties.
LT 10-95 was only commenced on March 8, 1995, and the time for the defendants to answer or otherwise appear had not run at the time of the hearing. Hence, for that reason, several of these defendants did not appear by counsel at the hearing. However, the court may exercise discretion and on its own motion and order consolidation as soon as the common issues become apparent. Swacker v. Interstate R. Co., 32 F.R.D. 234, 237 (D.C. Va. 1962); Cass v. Sonnenblick-Goldman Corp., 287 F. Supp. 815, 237 (D.C. Pa. 1968); Gentry v. Smith, 487 F.2d 571, 581 (5th Cir. 1973). Any of these presently unrepresented parties, or any of the presently represented parties for that matter, may still move for separate trials, under T.C.R.C.P. 42(b).
LT 14-93, LT 20-93, and LT 10-95 are now consolidated. It is so ordered.